Pannell, Judge.
Rulings and orders of the trial judge referred to in a bill of exceptions, but which are not assigned as error and properly excepted to therein, present no question for decision by this court. Ayares Small Loan Co. v. Maston, 78 Ga. App. 628 (4) (51 SE2d 699); Sherrill v. Sherrill, 202 Ga. 288 (1) (42 SE2d 921). The bill of exceptions in the instant case reciting the overruling of general demurrer, and the overruling of an oral motion to dismiss the petition, and the overruling of a motion for new trial, but assigning error only on the overruling of the motion for new trial, presents no question for decision by this court as to the matters relating to the general demurrer and the motion to dismiss. Code Ann. § 6-905 (Ga. L. 1953, Nov. Sess., pp. 440, 453), which abolished exceptions pendente lite, did not eliminate the necessity of assigning error on rulings antecedent to the final judgment, but expressly provided that such assignments of error are now properly made in the final bill of exceptions. See Brown v. Marks Auto Sales, 93 Ga. App. 741 (2) (92 SE2d 832).
*559Decided October 9, 1963
Rehearing denied October 25,1963.
Albert A. Roberts, for plaintiff in error.
Smith, Field, Ringel, Martin & Carr, H. A. Stephens, Jr., contra.
The motion for new trial contains only the usual general grounds. The evidence amply authorized the judgment of the trial court, to whom the case was submitted without the intervention of a jury, and the trial judge did not err in overruling the defendant's motion for new trial.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.